DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "of claim 4" in line 1 (claim 4 is cancelled).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-11, 16, 18, 22-24, 26-27, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004/244089, Yasuki et al., (furnished in the IDS with an English translation), in view of US 4,627,781, Borgner.
Regarding claim 1, Yasuki in in figures 1-7 discloses all of the elements of claim 1 except for those within brackets and underlined as follows:

A dispensing device (figures 1-2) comprising:

an opening 26 accessing an insertion path thereof (the package 1 is fitted between the two rollers 57, 52 and is held in place by a pin 39, see figure 4);

two opposing surfaces 52, 57 (rollers) configured to compress a flexible package 1 inserted into the insertion path (the space between the rollers) while moving across the flexible package 1 in two directions (see figures 5-6, if the rollers can roll down, the rollers can roll up as well on the pins 51, 55); and

[an opener configured to bend an opening region of the package out of a plane defined by the flexible package and further configured to cut a distal portion of an opening region of the flexible package].

Yasuki does not clearly disclose an opener that both bends the opening region of the package out of the place of the flexible package and cuts open the opening region of the package.  Borgner in figures 1-4 teaches a bag cutting and emptying device where a user holds a long bag 17 into a passage and then by activating a button 35 can actuate a swinging cutter element 19-20, 22 to “chop off” the bag’s one end to form an opening region, the arm of course pushes the bag out of the plane of the package while doing so and of course opening the bag as well.  It would be obvious to one of ordinary skill in the art to borrow the teaching of a remote cutter element that cuts, opens and moves the package out of the plane of the package and modify the Yasuki device to use an automatic cutter to open the lower end of the bag (in paragraph 0003 of the English translation of Yasuki they simply state that the tip of the package is severed, but not how) because then the user would have less contact with the ice cream package, and the dispensation process would be more sanitary.

Regarding claim 2, the rollers can move up or down, which is away and towards the opening region. (see figures 5-6).

Regarding claim 9, the two surfaces are rollers 52, 57 and they both ride on respective pins 51, 55.

Regarding claim 11, the opener 20 is a blade 20.

Regarding claim 16, the internal chamber (see figures 1-2, formed by the clamshell 26) has the package 1 oriented in a vertical fashion (see figures 1-2) while the rollers are applied 52, 57 (see figures 5-6).

Regarding claim 18, The Yasuki-Borgner combination does not explicitly recite a receptacle.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to add a receptacle to receive the ice cream dispensed to keep the work station sanitary.

Regarding claim 22, The Yasuki-Borgner combination is readily capable of performing all of the method steps recited in claim 22 including inserting the flexible package 1 into the internal chamber 26 and using compressive rollers 52, 57 to roll in a first and second direction, and bending the package and then cutting the opening region as taught by Borgner, and then using the rollers to assist in dispensing the ice cream product.

Regarding claims 23-24 and 37, The Yasuki-Borgner combination is readily capable of moving the rollers in both directions up or down with respect to the package, and adding a serving receptacle is obvious as argued in the rejection of claim 18 above.

Regarding claims 26-27, The Yasuki-Borgner combination is readily capable of opening the package using a blade and the rollers simultaneously press upon the package during use.

Allowable Subject Matter
Claims 3, 6, 10, 14, 20-21, 33, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of limitations not found in the prior art, those being: for claim 3: “a processing unit configured to heat” (claim 3, ll. 3, similar language for claim 6 and 40); for claim 10: “including an outer track and an inner track” (claim 10, ll. 3-4); for claim 14, “the temporary maintainence of compressive contact is configured to keep product out of the opening region” (claim 14, ll. 4-5, similar language found in claim 33); for claim 20: “a catch tray… to catch the distal portion of the opening region… after cutting” (claim 20, ll. 2-3, similar language found in claims 21, 38, and 39).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        02/11/2021